 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaterial Handling Equipment Divisionof FMC Cor-porationandInternational Union of Electrical, Ra-dio and MachineWorkers, AFL-CIO,Petitioner.Case 6-RC-6772MARCH 20, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBy MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to a Stipulation of Certification Upon Con-sent Election executed by the parties, and election 'bysecret ballot as conducted on May 8, 1974, under thedirection and supervision of the Regional Director forRegion 6, among employees in the appropriate unit. Atthe conclusion of the election, the parties were fur-nished with a tally of ballots which showed that ofapproximately 630 eligible voters 614 ballots were cast,of which 254 were for Petitioner, 50 were for the Inter-venor, 308 were against participating labor organiza-tions, and 2 were challenged. The challenged ballots arenot sufficient to affect the results of the election. There-after, the Petitioner filed timely objections to conductaffecting the results of the election.On August 29, 1974, the Regional Director orderedthat a hearing be held with respect to Petitioner's objec-tions. The Regional Director further ordered that theHearing Officer designated for the purpose of conduct-ing the hearing should prepare and cause to be servedon the parties a report containing resolutions of thecredibility of witnesses, findings of fact, and recom-,mendations to the Board as to the disposition of saidissues raised with respect to the Petitioner's objections.Pursuant to the Board's order, a hearing was held onSeptember 11 and 12, 1974, before Hearing OfficerDonald J. Burns. All parties to the proceeding ap-peared and were afforded full opportunity to be heard,to examine and cross-examine witnesses, to adduce evi-dence bearing upon the issues, and to file briefs with theHearing Officer at the close of the hearing.On November 15, 1974, the Hearing Officer issuedand served on the parties his Report on Objections toElection in which he recommended that Objection 2 besustained and that all other objections be overruled.Having found merit in Objection 2, the Hearing Officerrecommended that the election be set aside and that asecond election be directed. Thereafter, the Employerfiled timely exceptions with a supporting brief. ThePetitioner filed a brief in support of the Hearing Of-ficer's recommendation on Petitioner's Objection 2 or,in the alternative, filed exceptions with a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel;Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A.question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The parties stipulated and we find that the follow-ing employees constitute an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, in-cluding group leaders, -plant clerical employees,experimental machinists at the Material HandlingEquipmentDivisionofFMC Corporation'sBlairsville, Pennsylvania, and Homer City, Penn-sylvania, plants; excluding all other employees andguards, professional employees and supervisors asdefined in the Act.5.The Board has considered the record in this caseincluding the Hearing Officer's Report on Objectionsto Election, the exceptions of the parties, and support-ing briefs, and hereby adopts the Hearing Officer'sfindings, conclusions, and recommendations except asmodified below.,The Hearing Officer found that the granting of awage increase prior to the election was designed toinfluence employees to vote against union representa-tion and therefore constituted grounds for setting asidethe election.We disagree.It is well settled that the granting of benefits duringthe critical preelection period is notper seground forsetting aside an election.' The crucial determination iswhether the benefits were conferred for the purpose ofinfluencing the employees in their choice of bargainingrepresentatives and were of a type reasonably cal-culated to have that effect.2When economic circumstances dictate a revision inwage structure and a representation proceeding - ispending, an employer's legal duty is to decide whetheror not to grant improvements in wages and benefits inthe same manner as it would absent the presence of aIDrug Fair Community Drug Co., Inc.,162 NLRB 843, 854 (1967);Performance Measurements Co., Inc.,148 NLRB 1657, 1658 (1964),TheBaltimore Catering Company,148 NLRB 970 973 (1964),Glosser Bros,Inc., 120 NLRB 965, 966 (1958).2 SeeNL.R.B v. Exchange Parts Company,375 U S 405 (1964);ConnorTrading Co., Inc.,188 NLRB 263, 264 (1971);Airpax Electronics, Inc., 172NLRB 126, 127 (1968),The Baltimore Catering Company,148 NLRB 970,973 (1964).217 NLRB No. 16 MATERIAL HANDLING EQUIPMENT DIV. OF FMC CORP.union? If the employer would have granted the bene-fitsbecause of economic circumstances unrelated tounion organization, the grant of those benefits will notviolate the Act. On the other hand, if the employer'scourse is altered by virtue of the union's presence, thenthe employer has violated the Act, and this is truewhether he confers benefits because of the union orwithholds them because of the union.'In the instant case, the employer excepted to theHearing Officer's conclusion that the April 15, 1974,wage increase was unlawful, contending that it wasgranted in accordance with a decision made prior to itsknowledge of union organizational activity.In November 1973, consistent with past companypolicy of granting general wage increases in October orNovember of each year, the Employer granted a 5.5-percent wage increase to both its hourly and salariedemployees. This increase was restricted to a 5.5-percentmaximum inconformance with the Cost of LivingCouncil guidelines then in effect.'On February 15,the Employer announced' that the Company wouldreview itswagesand salaries to keep abreast of chang-ing economic conditions if Congress should accept thePresident's recommendation that wage controls be dis-continued after April 30, 1974.' On March 6, 1974, itwrote to the Cost of Living Council expressing itsdesire to adjust wages and salaries due to the currenteconomic situation. On approximately March 26 or 27,the Employer received a notification that the industrywas decontrolled! The Employer thereupon, on April1, posted a notice on employee bulletin boards indicat-ing.that effective April 15 all hourly employees wouldreceive a 10-cent-per-hour adjustment in their basehourly rate.'The Hearing Officer found that the wage increasewas granted to influence employees to vote againstunion representation. Noting that the Employer never3Diamond Motors,212 NLRB 820 (1974).4McCormick Longmeadow Stone Co,Inc., 158 NLRB 1237, 1242(1966)5On November 1973, Phases III and IV of the Economic Controls Pro-gram (Economic Stabilization Act of 1970, 12 U S C Sec 1904 (1970) wasin effect. Executive Order 11695, 38 Fed. Reg. 1473 (February 12, 1973)Under Phase III and IV, wage controls administered by the Cost of LivingCouncil was shifted from "mandatory" to "voluntary" for all industriesother than food processing and retailing, construction, and health industries.The guidelines limited increases to those not inconsistent with the 5.5-percent wage increase (plus 0 6 percent for fringe benefits) standard ofPhase II It was no longer necessary to obtain Cost of Living Councilapproval when an increase in excess of the guidelines was justified6 The Employer placed a notice in all pay envelopes The Hearing Officererroneously determined that the notice was posted on the bulletin board7 In early February 1974, President Nixon announced he would recom-mend to Congress that wage and price controls be discontinued after April30, 19748By letter dated March 14, 1974, the Cost of Living Council respondedto the Employer's March 6 inquiry by requesting that the Company com-plete certain forms before its submission would be officially processed.Before the Employer completed the forms sent by the Cost of Living Coun-cil,however, the industry was decontrolled on March 21.9 This adjustment was first reflected in the employees' April 22 paycheck13before granted such an inflationary wage adjustment,he found it implausible that the Employer's March 6requestwas unrelated to the union organizationaldrive.Accordingly, _ he made the inference that byMarch 6 the Employer had learned of theorganiza-tional activity.We disagree with this conclusion. No evidence wassubmitted indicating that there was organizational ac-tivity as of February 15. Although the record indicatesthat there was organizational activity as of March 6,there is no evidence that the Employer was aware ofsuch activity. In fact, the instant petition was not fileduntilMarch 12.Absent evidence establishing the relationship be-tween Respondent's knowledge of organizational activ-ity and its February 15 announcement,10 we view theApril wage increase as the logical culmination of apattern of events which began February 15 and whichwas followed through on March 6. The record does notindicate that such pattern was altered by the presenceof organizational activity."In such circumstances we conclude that the wageincrease was not designed to interfere with the election.Therefore, we shall overrule Petitioner's Objection 2.Accordingly, as we have overruled the objection andas the tally of ballots shows that Petitioner has notreceived a majority of the valid votes cast, we shallcertify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union ofElectrical,Radio and Machine Workers, AFL-CIO,and that said labor organization is not the exclusiverepresentative of the employees in the unit found ap-propriate within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.10Cf.Revco Drug Centers,188 NLRB73, 76 (1971),Preston ProductsCompany, Inc,158 NLRB322, 345(1966),enfd 392 F 2d 801(C.A D C.,1967)11The Respondent introduced persuasive evidence that the wage increasewas granted because of the extraordinary rise in the inflationary rate duringlate 1973 andearly 1974.Employer'smanager,Dr George Sommer, testi-fied that,never having experienced such tension,interest, and concernregarding inflation,the Employer had been monitoring the CPI,the Cost ofLiving Index,since prior to the November 1973 wage increase Continuedconcern over the economic situation,as well as the Company's uncertaintyconcerning the ultimate fate of economic controls, prompted the March 6request to the Cost of Living Council He testified further that in decidingupon the April 15, 1974, wage increase,the Company took into considera-tion area wage patterns and concluded that an inflationary wage adjustmentwas appropriate Sommers testified that it was in this context-in an effortto remain competitive while confronted with the extraordinary inflationaryrate-that the decision to grant a 10-cent-per-hour wage increase was made